DISMISS and Opinion Filed April 28, 2021




                                     S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                 No. 05-20-00865-CV

        TAILIM SONG D/B/A TAILIM SONG LAW FIRM, Appellant
                               V.
                        JAY JUNG, Appellee

                 On Appeal from the County Court at Law No. 1
                             Dallas County, Texas
                     Trial Court Cause No. CC-19-02129-A

                         MEMORANDUM OPINION
                   Before Justices Molberg, Goldstein, and Smith
                             Opinion by Justice Smith
      By notice of appeal filed September 28, 2020, appellant challenges the trial

court’s September 17, 2020 order denying his motion to reinstate the underlying suit,

which was dismissed in its entirety for want of prosecution on December 19, 2019.

Because the notice of appeal was untimely filed, we dismiss the appeal for want of

jurisdiction. See TEX. R. APP. P. 42.3(a); Brashear v. Victoria Gardens of McKinney,

L.L.C., 302 S.W.3d 542, 545 (Tex. App.—Dallas 2009, no pet.) (op. on reh’g)

(timely filing of notice of appeal is jurisdictional).
      To ensure simplicity and certainty in determining the time for perfecting an

appeal, the Texas Rules of Appellate Procedure calculate the deadline for filing a

notice of appeal from the date the final judgment disposing of all parties and claims

is signed. See TEX. R. APP. P. 26.1; Lehmann v. Har-Con Corp., 39 S.W.3d 191, 205

(Tex. 2001) (“Simplicity and certainty in appellate procedure are nowhere more

important than in determining the time for perfecting appeal.”); Jack B. Anglin Co.,

Inc. v. Tipps, 842 S.W.2d 266, 272 (Tex. 1992) (judgment is final when it disposes

of all claims between all parties). When, as here, a post-judgment motion such as a

motion to reinstate or motion for new trial is filed, the deadline is ninety days, or

with an extension motion 105 days, from the date the judgment is signed. See TEX.

R. APP. P. 26.1(a), 26.3. An order denying a post-judgment motion such as a motion

to reinstate or motion for new trial is not separately appealable from the final

judgment and does not start the appellate timetable. See Jarrell v. Bergdorf, 580

S.W.3d 463, 465 (Tex. App.—Houston [14th Dist.] 2019, no pet.).

      Because the notice of appeal here was filed more than nine months after the

order of dismissal, we questioned our jurisdiction over this appeal. In response,

appellant filed a seven-page letter brief, with exhibits, premised on the assertion that

no final judgment existed, and the appellate deadlines were not triggered, until the




                                           2
trial court signed the order denying the motion to reinstate.1 The order dismissing

the underlying suit for want of prosecution, however, was the final judgment as it

disposed of the entire suit. See Tipps, 842 S.W.2d at 272; Tex. Attorney Gen. v.

Daurbigny, 702 S.W.2d 298, 300 (Tex. App.—Houston [1st Dist.] 1985, no writ).

And, as stated above, it triggered the appellate deadlines. Appellant’s claim has no

merit. Accordingly, we dismiss the appeal. See TEX. R. APP. P. 42.3(a); Brashear,

302 S.W.3d at 545.




                                                          /Craig Smith/
                                                          CRAIG SMITH
                                                          JUSTICE

200865F.P05




1
  Appellant asserts neither the trial court nor he intended the order of dismissal to be the final judgment and
explains the trial court did not rule on the motion to reinstate until September because of the Covid-19
pandemic. He notes that between the date the motion to reinstate was filed, January 13, 2020, and the date
the order denying the motion was signed, September 17, he communicated numerous times with the trial
court coordinator regarding the motion and the hearing date on the motion was reset three times.
                                                      3
                                   S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                   JUDGMENT

TAILIM SONG D/B/A TAILIM                    On Appeal from the County Court at
SONG LAW FIRM, Appellant                    Law No. 1, Dallas County, Texas
                                            Trial Court Cause No. CC-19-02129-
No. 05-20-00865-CV         V.               A.
                                            Opinion delivered by Justice Smith,
JAY JUNG, Appellee                          Justices Molberg and Goldstein
                                            participating.

      In accordance with this Court’s opinion of this date, we DISMISS the appeal.

      We ORDER that appellee Jay Jung recover his costs, if any, of this appeal
from appellant Tailim Song d/b/a Tailim Song Law Firm.


Judgment entered April 28, 2021.




                                        4